Order unanimously reversed, with costs, and motion granted. Memorandum: The fact that claimant was injured when struck by a hit and run driver is undisputed and the record, in that respect, reveals that there is merit to his claim for recovery provided he can show timely notice of his claim and proof of respondent’s responsibility. The facts alleged in claimant’s supporting papers in explanation of the default are entirely sufficient to constitute a reasonable excuse and the denial of the motion to vacate the default was an improvident exercise of discretion. (Kahn v. Arcangel, Inc., 23 A D 2d 535; Matter of MV AIC [Stein], 23 A D 2d 526.) Claimant is entitled to a trial of the issues. (Appeal from order of Erie Special Term denying motion to vacate stay of arbitration.) Present—Del Vecehio, J. P., Marsh, Witmer, Gabrielli and Cardamone, JJ.